DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/10/2022 has been entered. Claims 1-20 are pending in the office action.
Claims 1, 6, 14, and 17 have been amended.
 
Response to Arguments
Applicant’s arguments, see pages 12-13, filed 01/10/2022, with respect to the rejection(s) of claim(s) 1-20, under 35 U.S.C 102 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Colja et al., (U.S. Pat. 9,735,610).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al., (WO-2017094997) in view of Colja et al., (U.S. Pat. 9,735,610)..
With respect claims 1 and 14: Lee teaches an electronic device (i.e., a model phone, smart phone, … etc) and method (see as below) comprising: 
a battery (i.e., electronic includes a battery) (see as below); 
a charging circuit (charging is included, see as below); 
a wireless power reception circuit configured to acquire transmission power wirelessly output from an external electronic device (i.e., an wireless power transmitter) (see as below); 


    PNG
    media_image1.png
    45
    1197
    media_image1.png
    Greyscale
 

    PNG
    media_image2.png
    137
    1369
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    278
    1371
    media_image3.png
    Greyscale

and 
a processor (i.e., reception controller) (see as below) configured to: 
charge the battery through the charging circuit by using reception power acquired through the wireless power reception circuit (see as below), 
obtain status information related to the charging during the charging, transmit a specified signal to the external electronic device such that the external electronic device pauses (i.e., interrupting the supply of the power signal) outputting of the transmission power at least based on the status information (see as below).  

    PNG
    media_image4.png
    569
    1335
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    692
    951
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    833
    958
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    758
    935
    media_image7.png
    Greyscale

Lee does not the specified signal corresponding to pausing the transmission power such that the external electronic device pause/stop outputting of the transmission power in response to the specified signal, the transmitting of the specified signal being at least based on the obtained status information.
Colja teaches a wireless charging system for a vehicle. The wireless charging system includes a wireless power transmitter, a vehicle signal sensor, and a controller. The controller starts a wireless transmission of electromagnetic energy from the wireless power transmitter to a receiving device. The controller measures an electromagnetic signal within the vehicle during the wireless transmission of 
Colja also teaches the controller is configured to transmit electromagnetic energy from the wireless power transmitter to the receiving device and to sense whether a vehicle control signal is present using the detector device. If the controller detects that a vehicle control signal is present, the controller stops transmission of electromagnetic energy from the wireless power transmitter to the receiving device and, after a predetermined period of time, resumes transmission of electromagnetic energy from the wireless power transmitter to the receiving device (‘610, col. 3, ll. 34-43).
It would have been obvious to one of ordinary skill in the art at the time of the effective filling date of claimed invention to combine Colja and Lee to modify Lee’s transmission control unit 140 to Colja’s controller to stop and resume transmission of electromagnetic energy from the wireless power transmitter to the receiving device for  that prevents the wireless charge frequency from inducing this overpowering signal, a means must be developed to detect the operation of both systems but preferentially shut down the wireless charger for as short a time period as possible. In this way vehicle operations are maintained while wireless power charging time is maximized (‘610, col. 3, ll. 43-48).

With respect to claims 2 and 15: Lee and Colja teach wherein the processor is configured to transmit a response signal (i.e. feedback signal) to the external electronic device in response to a checking signal transmitted from the external electronic device to check the electronic device, in a state where the external electronic device has paused outputting (i.e., interrupting the supply power signal) of the transmission power (see as below).  

    PNG
    media_image4.png
    569
    1335
    media_image4.png
    Greyscale

With respect to claim 3: Lee and Colja teach the electronic device of claim 1, wherein the processor is configured to transmit the specified signal to the external electronic device through the wireless power reception circuit that communicates using a frequency band equal or adjacent to that of the transmission power (i.e., frequency via coil stage) (see as below).  

    PNG
    media_image8.png
    165
    1357
    media_image8.png
    Greyscale


    PNG
    media_image9.png
    528
    1357
    media_image9.png
    Greyscale

With respect to claim 4: Lee and Colja teach the electronic device of claim 1, further comprising a communication circuit configured to communicate using a frequency band (feedback signal demodulated by demodulator) different from that of the transmission power (i.e., the frequency the power signal), wherein the processor is configured to transmit the specified signal to the external electronic device through the communication circuit (see as below).  

    PNG
    media_image8.png
    165
    1357
    media_image8.png
    Greyscale


    PNG
    media_image9.png
    528
    1357
    media_image9.png
    Greyscale

With respect to claims 5 and 16: Lee and Colja teach wherein the status information comprises at least one of information on a swelling state of the battery, information on a fully-charged state of the battery, or information on an over-temperature state of the electronic device (see as below, “temperature”, “fully charged”).  

    PNG
    media_image10.png
    494
    1350
    media_image10.png
    Greyscale


    PNG
    media_image11.png
    135
    1656
    media_image11.png
    Greyscale

With respect to claim 6: Lee and Colja teach the electronic device of claim 1, further comprising a detachment detection circuit configured to detect whether the external electronic device is detached, wherein the processor is configured to detect at least one of (i) a signal for resuming outputting of the transmission power or (ii) through the detachment detection circuit, a signal related to a detachment state of the external electronic device in a state where the external electronic device has paused outputting of the transmission power (interrupting and resuming charging) (see as below). 

    PNG
    media_image12.png
    255
    1344
    media_image12.png
    Greyscale

And also see ‘610, (‘610, col. 3, ll. 34-43, stop and resume charing).
With respect to claim 7 and 17: Lee and Colja teach wherein the processor is configured to transmit a specified signal, corresponding to resuming outputting of the transmission power, to the external electronic device such that the external electronic device resumes outputting of the transmission power when the signal for resuming outputting of the transmission power is detected and detachment of the external electronic device is not detected through the detachment detection circuit (see as below).  

    PNG
    media_image12.png
    255
    1344
    media_image12.png
    Greyscale


    PNG
    media_image13.png
    618
    1356
    media_image13.png
    Greyscale

With respect to claims 8 and 18: Lee and Colja teach wherein the processor is configured to transmit the specified signal, corresponding to resuming outputting of the transmission power, to the external electronic device by using the wireless power reception circuit based on at least one of a determination made when a remaining level of the battery measured a predetermined time period after the battery has reached a fully-charged state is lower than a predefined value or a determination made when a temperature inside the electronic device or of the battery is lower than a predefined value.  


    PNG
    media_image13.png
    618
    1356
    media_image13.png
    Greyscale

With respect to claims 9 and 19: Lee and Colja teach wherein the processor is configured to: 
transmit, to the external electronic device, the signal corresponding to resuming outputting of the transmission power (see as below); and 

    PNG
    media_image14.png
    207
    1694
    media_image14.png
    Greyscale



    PNG
    media_image15.png
    317
    1667
    media_image15.png
    Greyscale

With respect to claims 10 and 20: Lee and Colja teach wherein the processor is configured to: 
receive a signal for a state of the detachment detection circuit from the detachment detection circuit (see as below); and 

    PNG
    media_image16.png
    507
    1708
    media_image16.png
    Greyscale

determine to not transmit a response signal to the external electronic device in response to a checking signal transmitted from the external electronic device to check the electronic device when detachment of the external electronic device is detected.  

    PNG
    media_image17.png
    475
    1680
    media_image17.png
    Greyscale

With respect to claim 11: Lee teaches an electronic device (i.e., a model phone, smart phone, … etc) (see as comprising: 
a battery (i.e., electronic includes a battery) (see as below); 
a charging circuit (charging is included, see as below); 
a wireless power reception circuit configured to acquire transmission power wirelessly output from an external electronic device (i.e., an wireless power transmitter) (see as below); 

    PNG
    media_image1.png
    45
    1197
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    137
    1369
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    278
    1371
    media_image3.png
    Greyscale

a processor configured to: 
charge the battery through the charging circuit by using reception power acquired through the wireless power reception circuit (see as below), 
obtain status information related to the charging (see as below), and 


    PNG
    media_image4.png
    569
    1335
    media_image4.png
    Greyscale


    PNG
    media_image17.png
    475
    1680
    media_image17.png
    Greyscale


    PNG
    media_image5.png
    692
    951
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    833
    958
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    758
    935
    media_image7.png
    Greyscale

Lee does not the specified signal corresponding to pausing the transmission power such that the external electronic device pause/stop outputting of the transmission power in response to the specified signal, the transmitting of the specified signal being at least based on the obtained status information.
Colja teaches a wireless charging system for a vehicle. The wireless charging system includes a wireless power transmitter, a vehicle signal sensor, and a controller. The controller starts a wireless transmission of electromagnetic energy from the wireless power transmitter to a receiving device. The controller measures an electromagnetic signal within the vehicle during the wireless transmission of electromagnetic energy from the wireless power transmitter to the receiving device. The controller detects a vehicle control signal within the electromagnetic signal. The controller stops the wireless transmission of electromagnetic energy from the wireless power transmitter to the receiving device upon detection of the vehicle control signal within the electromagnetic signal (‘610, the abstract).
Colja also teaches the controller is configured to transmit electromagnetic energy from the wireless power transmitter to the receiving device and to sense whether a vehicle control signal is present using the detector device. If the controller detects that a vehicle control signal is present, the controller stops transmission of electromagnetic energy from the wireless power transmitter to the receiving device and, after a predetermined period of time, resumes transmission of electromagnetic energy from the wireless power transmitter to the receiving device (‘610, col. 3, ll. 34-43).
It would have been obvious to one of ordinary skill in the art at the time of the effective filling date of claimed invention to combine Colja and Lee to modify Lee’s transmission control unit 140 to Colja’s controller to stop and resume transmission of electromagnetic energy from the wireless power transmitter to the receiving device for  that prevents the wireless charge frequency from inducing this overpowering signal, a means must be developed to detect the operation of both systems but preferentially shut down the wireless charger for as short a time period as possible. In this way vehicle operations are maintained while wireless power charging time is maximized (‘610, col. 3, ll. 43-48).

With respect to claim 12: Lee and Colja teach the electronic device of claim 11, wherein the processor is configured to transmit the response signal to the external electronic device when a signal for resuming wireless charging is detected and detachment of the external electronic device is not detected through a detachment detection circuit in a state configured such that the response signal is transmitted to the external electronic device (see as below).  

    PNG
    media_image15.png
    317
    1667
    media_image15.png
    Greyscale

With respect to claim 13: Lee and Colja teach the electronic device of claim 12, wherein the processor is configured to: 
receive a signal for a state of the detachment detection circuit from the detachment detection circuit; and 

    PNG
    media_image16.png
    507
    1708
    media_image16.png
    Greyscale

determine to not transmit the response signal to the external electronic device in response to a checking signal transmitted from the external electronic device to check the electronic device when detachment of the external electronic device is detected through the detachment detection circuit.  

    PNG
    media_image15.png
    317
    1667
    media_image15.png
    Greyscale


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NGHIA M DOAN whose telephone number is (571)272-5973.  The examiner can normally be reached on Mon - Fri 7:00 AM - 5:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Chiang can be reached on 571-272-7483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


NGHIA M. DOAN
Primary Examiner
Art Unit 2851



/NGHIA M DOAN/           Primary Examiner, Art Unit 2851